        Case 1:13-cv-07789-LGS Document 1335 Filed 09/16/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                    ECF CASE
 IN RE FOREIGN EXCHANGE
 BENCHMARK RATES ANTITRUST                          No. 1:13-cv-07789-LGS
 LITIGATION


                          NOTICE OF ATTORNEY WITHDRAWAL

        PLEASE TAKE NOTICE that, Scott+Scott Attorneys at Law LLP, counsel for Plaintiffs,

hereby informs the Court that Julie A. Kearns is no longer a member of the firm, and respectfully

requests that the Court withdraw Ms. Kearns’ appearance and requests removal from the service

list, including Notices of Electronic Filing with respect to representation of Haverhill Retirement

Systems and Oklahoma Firefighters Pension and Retirement System. All remaining counsel for

Plaintiffs will continue to represent Plaintiffs.

DATED: September 16, 2019                       SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                s/ Christopher M. Burke
                                                CHRISTOPHER M. BURKE (CB-3648)
                                                WALTER W. NOSS (WN-0529)
                                                KRISTEN M. ANDERSON (pro hac vice)
                                                STEPHANIE A. HACKETT (pro hac vice)
                                                600 W. Broadway, Suite 3300
                                                San Diego, CA 92101
                                                Telephone: 619-233-4565
                                                Facsimile: 619-233-0508
                                                cburke@scott-scott.com
                                                wnoss@scott-scott.com
                                                kanderson@scott-scott.com
                                                shackett@scott-scott.com

                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                DAVID R. SCOTT (DS-8053)
                                                JOSEPH P. GUGLIELMO (JG-2447)
                                                DONALD A. BROGGI (DB-9661)
                                                PETER A. BARILE III (PB-3354)
                                                SYLVIA M. SOKOL (SS-0317)
                                                THOMAS K. BOARDMAN (TB-0530)
                                                MICHELLE E. CONSTON (MC-1688)
                                                The Helmsley Building
Case 1:13-cv-07789-LGS Document 1335 Filed 09/16/19 Page 2 of 3



                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            Facsimile: 212-223-6334
                            drscott@scott-scott.com
                            jguglielmo@scott-scott.com
                            dbroggi@scott-scott.com
                            pbarile@scott-scott.com
                            ssokol@scott-scott.com
                            tboardman@scott-scott.com
                            mconston@scott-scott.com

                            Interim Co-Lead Counsel




                               2
        Case 1:13-cv-07789-LGS Document 1335 Filed 09/16/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I caused the foregoing to be served via

electronic mail on all counsel of record.

Dated: September 16, 2019                   SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                            s/ Christopher M. Burke
                                            Christopher M. Burke




                                              3
